DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 Response to Amendment
Claims 1-5, 9-21 and 25-39 are pending in the Amendment filed 12/18/2020.
The rejections of record are maintained, but have been modified to meet new claim limitations, and new claims 34-39. 
Response to Arguments
Applicant's arguments, see “Remarks” filed 12/18/2020, have been fully considered but they are not persuasive.
Applicant argues as to claims 1 and 17: “Kumon does not enable the skilled artisan to selected the particular claimed combination of an alkoxysilane, a sulfonic acid, anhydride, salt, or derivative thereof, and a diluent. Further, Kumon is silent about the use of the liquid chemical in a cleaning machine whose liquid contact part contains a vinyl chloride resin. Also, Kumon does not teach or suggest that it is possible to maintain water repellency of the wafer surface after formation of the protective film.
Applicants respectfully submit that the skilled artisan would not have achieved the specifically recited components as claimed and would not have been motivated to do so in the absence of the effects taught by Applicants’ Specification. [“Remarks”, pg. 19, para. 1-2].
In response, these arguments are not persuasive because 1) Kumon explicitly discloses the claimed formulas for both the alkoxysilane and the sulfonic acid or anhydride, salt, or derivative thereof, and the composition thereof with a diluent—and further discloses concentrations for each component of the composition that anticipate the claimed ranges [Table II, para. 0074]; 2) the previously relied upon Admitted Prior Art provides the motivation as to the combination of the composition of Kumon in a cleaning machine whose liquid contact part contains a vinyl chloride resin [Instant Specification at para. 0002], and 3) as to the composition claim, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.)—here, the composition disclosed by Kumon is identical to the claimed composition and therefore identical properties are expected (e.g., the effect of maintaining water repellancy); and, as to the method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02)—here, the method of Kumon employing the disclosed composition would have the same effect as the claimed invention because it is the same composition applied by the same steps. 
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g., maintain water repellency of the wafer surface after formation of the protective film) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the foregoing reasons, the rejections of record are maintained, but have been modified to meet new claim limitations and new claims, as set forth below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-21, 25-30, 32, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kumon et al. (US 20130056023 A1), in view of Admitted Prior Art (Instant Specification at para. 0002).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
Claims 1 and 17. Kumon discloses a wafer cleaning method for cleaning a wafer [para. 0048], and a water-repellent protective film-forming liquid chemical for use in a process of cleaning a wafer [para. 0048] by means of a wafer cleaning machine [para. 0043], the wafer having on a surface thereof a fine an uneven pattern at least partially containing a silicon element [para. 0048], the wafer cleaning machine having a liquid contact part containing a vinyl chloride resin,
the method comprising retaining a water-repellent protective film-forming liquid chemical at least in a recess portion of the uneven pattern, thereby forming a water-repellent protective film on a surface of the recess portion [para. 0051],
the water-repellent protective film-forming liquid chemical [para. 0016] comprising: 
an alkoxysilane represented by the following general formula [1] [para. 0056-58]; 
at least one kind selected from the group consisting of a sulfonic acid represented by the following general formula [2] [para. 0068-70, Table 2], an anhydride of the sulfonic acid, a salt of the sulfonic acid and a sulfonic acid derivative represented by the following general formula [3] [para. 0068-70, Table 2]; and 
a diluent solvent [para. 0074],
 (R1)aSi(H)b(OR2)4-a-b    [1]

R3-S(=O)2OH    [2]
where R3 is a group selected from the group consisting of monovalent C1-C18 hydrocarbon groups in which a part or all of hydrogen atoms may be substituted with a fluorine atom, and hydroxyl group,
R3-S(=O)2O-Si(H)3-c(R4)c    [3]
where R3 is a monovalent C1-C8 hydrocarbon group in which a part or all of hydrogen atoms may be substituted with a fluorine atom; R4 is each independently at least one group selected from the group consisting of monovalent C1-C18 hydrocarbon groups in which a part or all of hydrogen atoms may be substituted with a fluorine atom; and c is an integer of 1 to 3, and 
wherein the diluent solvent contains, based on 100 mass% of the entire diluent solvent, 80 to 100 mass% at least one kind selected from the group [para. 0074-76] consisting of hexane, heptane, octane, [para. 0076] nonane, decane, dodecane, tetradecane, hexadecane, octadecane, eicosane, cyclohexane, methylcvclohexane, decalin, benzene, toluene, xylene, diethylbenzene, dipropyl ether, ethyl butyl ether, dibutyl ether, ethyl amyl ether, diamyl ether, methyl cvclopentvl ether, ethyl hexyl ether, dihexyl ether, dioctyl ether, diphenyl ether, methyl perfluoropropyl ether, ethyl perfluorobutyl ether, methyl perfluorohexyl ether, ethyl perfluorohexyl ether, 1-hexanethiol, 2-hexanethiol, 3-hexanethiol, 2-methyl-l-pentanethiol, 3-methyl-l-pentanethiol, 4-methyl-1-pentanethiol, 2-methyl-2-pentanethiol, 3-methyl-2-pentanethiol, 4-methyl-2-pentanethiol, 2-methyl-3-pentanethiol, 3-methyl-3-pentanethiol, 2.2-dimethyl-l-butanethiol, 3.3-dimethyl-l-butanethiol,  3.3-dimethyl-2-butanethiol, 2-ethyl-1-butanethiol, 1-heptanethiol, 2-heptanethiol, 3-heptanethiol, 4-heptanethiol, benzylthiol, 1-octanethiol, 2-octanethiol, 3-octanethiol, 4-octanethiol, 2-ethyl-1-hexanethiol, 1-nonanethiol, 2-nonanethiol, 3-nonanethiol, 4-nonanethiol, 5-nonanethiol, 1-decanethiol, 2-decanethiol, 3-decanethiol, 4-decanethiol, 5-decanethiol tert-decanethiol, 1-undecanethiol, 2-undecanethiol, 3-undecanethiol, 4-undecanethiol, 5-undecanethiol, 6-undecanethiol, 1-dodecanethiol, 2-dodecanethiol, 3-dodecanethiol, 4-dodecanethiol, 5-dodecanethiol, 6-dodecanethiol, tert-dodecanethiol, 1 -tridecanethiol, 2-tridecanethiol, 3-tridecanethiol, 4-tridecanethiol, 5-tridecanethiol 6-tridecanethiol and 7-tridecanethiol, where hexane, heptane, octane, nonane, decane, dodecane, tetradecane, hexadecane, octadecane and eicosane may be in linear form or branched form and the ethers may be in linear form or branched form [para. 0076]. 
Kumon teaches the wafer cleaning method can be applied to conventional wafer cleaning machines [para. 0043], but fails to explicitly disclose the wafer cleaning machine having a liquid contact part containing a vinyl chloride resin. 
However, the Admitted Prior Art (APA) in the instant specification teaches conventional wafer cleaning machines which comprise vinyl chloride resin in the liquid contact pacts, such as tanks, pipe, connection members, and nozzles [Instant Specification para. 0002]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing the film-forming liquid to conventional wafer cleaning machine, of Kumon, to include providing the film-forming liquid to a wafer cleaning machine having a liquid contact part containing a vinyl chloride resin, of the Admitted Prior Art, because such parts are conventional within wafer cleaning machines, as taught by the APA [instant Specification, para. 0002].
Claims 2/18.    Modified Kumon discloses the wafer cleaning method according to claim 1 and the water-repellent protective film-forming liquid chemical according to claim 17, wherein the sulfonic acid is at least one selected from the group consisting of sulfonic acids represented by the following general formula [para. 0068-70, Table 2] [4]
R5-S(=O)2OH    [4]

3/19.    Modified Kumon discloses the wafer cleaning method according to claim 1 and the water-repellent protective film-forming liquid chemical according to claim 17, wherein the anhydride of the sulfonic acid is at least one selected from the group consisting of anhydrides of sulfonic acids represented by the following general formula [para. 0068-70, Table 2] [4]
R5-S(=O)2OH    [4]
where R5 is a group selected from the group consisting of monovalent C1-Cx hydrocarbon groups in which a part or all of hydrogen atoms may be substituted with a fluorine atom [para. 0068-70, Table 2].
4/20.    Modified Kumon discloses the wafer cleaning method according to claim 1 and the water-repellent protective film-forming liquid chemical according to claim 17, wherein the salt of the sulfonic acid is at least one selected from the group consisting of ammonium salts and alkylamine salts of sulfonic acids represented by the following general formula [para. 0068-70, Table 2] [4]
R5-S(=O)2OH    [4]
where R5 is a group selected from the group consisting of monovalent C1-Cx hydrocarbon groups in which a part or all of hydrogen atoms may be substituted with a fluorine atom [para. 0068-70, Table 2].
5/21.    Modified Kumon discloses the wafer cleaning method according to claim 1 and the water-repellent protective film-forming liquid chemical according to claim 17, wherein the sulfonic acid derivative is at least one selected from the group consisting of sulfonic acid derivatives represented by the following general formula [para. 0068-70, Table 2] [5]
R6-S(=O)2O-Si(CH3)2(R7) [5]

9/25.    Modified Kumon discloses the wafer cleaning method according to claim 1, wherein the alkoxysilane is at least one selected from the group consisting of alkoxysilanes represented by the following general formula [para. 0056-58] [7]
(R10)dSi(OR11)4-d    [7]
where R10 is each independently a monovalent Ci-Cis hydrocarbon group in which a part or all of hydrogen atoms may be substituted with a fluorine atom; R11 is each independently a monovalent C1-C12 hydrocarbon group; and d is 2 or 3 [para. 0056-58]. 
10/26.    Modified Kumon discloses the wafer cleaning method according to claim 1 and the water-repellent protective film-forming liquid chemical according to claim 17, wherein the alkoxysilane is at least one selected from the group consisting of monoalkoxysilanes represented by the following general formula [para. 0056-58] [8]
(R10)-Si(CH3)2(OR11)[8]
where R10 is a monovalent C1-C18 hydrocarbon group in which a part or all of hydrogen atoms may be substituted with a fluorine atom; and R11 is a monovalent C1-C12 hydrocarbon group [para. 0056-58].
11/27.    Modified Kumon discloses the wafer cleaning method according to claim 1 and the water-repellent protective film-forming liquid chemical according to claim 17, wherein a concentration of the alkoxysilane in the water-repellent protective film-forming liquid chemical is 0.5 to 35 mass% [para. 0074, “0.1 to 30 mass%”; Table II, “3 mass%”, “10 mass%”]. 
Kumon discloses examples of alkoxysilane at 3 mass% and 10 mass%, which anticipate the claimed range [Table II]. See MPEP 2131.03, I. 
12/28.    Modified Kumon discloses the wafer cleaning method according to claim 1 and the water-repellent protective film-forming liquid chemical according to claim 17, wherein a total 
Kumon discloses examples of acid sulfonic acid concentration at 1 mass%, which anticipates the claimed range. See MPEP 2131.03, I.
13.    Modified Kumon discloses the wafer cleaning method according to claim 1, further comprising, after retaining the water-repellent protective film-forming liquid chemical at least in the recess portion of the uneven pattern and thereby forming the water-repellent protective film on the surface of the recess portion [para. 0050-51], removing the water-repellent protective film-forming liquid chemical from the recess portion by drying [para. 0052-54].
14.    Modified Kumon discloses the wafer cleaning method according to claim 1, further comprising, after retaining the water-repellent protective film-forming liquid chemical at least in the recess portion of the uneven pattern and thereby forming the water-repellent protective film on the surface of the recess portion [para. 0051], replacing the water-repellent protective film-forming liquid chemical in the recess portion with a cleaning liquid, which is different from the water-repellent protective film-forming liquid chemical [para. 0054], and then removing the cleaning liquid from the recess portion by drying [para. 0054].

15.   Modified Kumon discloses the wafer cleaning method according to claim 1, further comprising
after forming the water-repellent protective film [para. 0051], drying the wafer [para. 0052]; and.
after the drying, performing at least one treatment selected from the group consisting of heating treatment, light irradiation treatment, ozone exposure treatment, plasma irradiation treatment and corona discharge treatment on the surface of the wafer so as to thereby remove the water-repellent protective film para. 0132].

preparing the water-repellent protective film-forming liquid chemical by mixing a water-repellent protective film-forming liquid chemical kit [claims 21-23],
the water-repellent protective film-forming liquid chemical kit comprising at least first and second liquids [claims 21-23],
the first liquid including the alkoxysilane represented by the above general formula [1] [para. 0056-58], or the alkoxysilane represented by the above general formula [1] and the diluent solvent [claims 21-23]
the second liquid including the at least one kind selected from the group consisting of the sulfonic acid represented by the above general formula [2], the anhydride of the sulfonic acid, the salt of the sulfonic acid and the sulfonic acid derivative represented by the above general formula [3], or the at least one kind selected from the group consisting of the sulfonic acid represented by the above general formula [2], the anhydride of the sulfonic acid, the salt of the sulfonic acid and the sulfonic acid derivative represented by the above general formula [3] [para. 0068-70, Table 2], and the diluent solvent [claims 21-23],
at least one of the first and second liquids containing the diluent solvent [para. 0074, claims 21-23].
30/32.    Modified Kumon discloses the wafer cleaning method according to claim 1 and the water-repellent protective film-forming liquid chemical according to claim 17, wherein the diluent solvent contains, based on 100 mass% of the entire diluent solvent, 80 to 100 mass% of at least one kind selected from the group consisting of octane [para. 0076], nonane, decane, dodecane, cyclohexane, methylcyclohexane, decalin, ethyl t-butyl ether, methyl cyclopentyl ether, methyl perfluoropropyl ether, ethyl perfluorobutyl ether, methyl perfluorohexyl ether, ethyl perfluorohexyl ether, dibutyl ether [para. 0076], diamyl ether, dihexyl ether, dioctyl ether, 1-hexanethiol, 2-methyl-1-pentanethiol, 3-methyl-1-pentanethiol, 4-methyl-1-pentanethiol, 2,2-dimethyl-1-butanethiol, 3,3-dimethyl-l-butanethiol, 2-ethyl-1-butanethiol, 1-heptanethiol, benzylthiol, 1-octanethiol, 2-ethyl-1-hexanethiol, 1-nonanethiol, 1-decanethiol, 1-undecanethiol, 1-dodecanethiol and 1-tridecanethiol.
36/37.    Modified Kumon discloses the wafer cleaning method according to claim 1 and the water-repellent protective film-forming liquid chemical according to claim 17, wherein R3 in the general formula [2] is a perfluoroalkyl group [Table II, “CF3SO3H”].

Claims 31, 33-35, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kumon et al. (US 20130056023 A1) in view of Admitted Prior Art (Instant Specification at para. 0002), as applied to claims 1-5, 9-21, 25-30, 32, and 36-37 above, and further in view of Kawakubo et al. (US 4788254 A). 
31/33.    Modified Kumon discloses the wafer cleaning method according to claim 30 and the water-repellent protective film-forming liquid chemical according to claim 32, wherein the diluent solvent contains, based on 100 mass% of the entire diluent solvent, 80 to 100 mass% [para. 0074-76] but fails to explicitly disclose:
 at least one kind selected from the group consisting of diamyl ether, dihexyl ether, decane, dodecane, decalin, 1-dodecanethiol, 1-decanethiol and 1-octanethiol.
However, Kawakubo discloses a curable polymer composition [Abstract], comprising:
A moisture curable polymer composition comprising (A) an organic polymer having at least one reactive silicone group in a molecule and (B) a compound having one silanol group in a molecule and/or a compound which reacts with water or moisture to form a compound having one silanol group in a molecule, which is cured with moisture to give an elastomeric material with improved tensile properties and surface characteristics [Abstract];
In addition to the chain transfer agent having the reactive silicone group, other chain transfer agent such as thiol compounds (e.g. 1-butanethiol, 1-hexanethiol, 1-dodecanethiol, etc.), disulfide compounds (e.g. ethyldisulfide, phenyldisulfide, butyldisulfide, etc.), halogenated compounds (e.g. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alkoxysilane compound of the polymer film forming composition, of Kumon, to include thiol compounds (e.g., 1-dodecanethiol), of Kawakubo, in order to better control the degree of polymerization of the reactive silicone group, as taught by Kawakubo [col. 12, lines 1-11].
34/35.    Modified Kumon discloses the wafer cleaning method according to claim 1 and the water-repellent protective film-forming liquid chemical according to claim 17, wherein the diluent solvent contains, based on 100 mass% of the entire diluent solvent, 80 to 100 mass% [para. 0074-76] but fails to explicitly disclose:
at least one kind selected from the group consisting of diisoamyl ether, decane, dodecane, decalin, 1-dodecanethiol, 1-decanethiol and 1-octanethiol.
However, Kawakubo discloses a curable polymer composition [Abstract], comprising:
A moisture curable polymer composition comprising (A) an organic polymer having at least one reactive silicone group in a molecule and (B) a compound having one silanol group in a molecule and/or a compound which reacts with water or moisture to form a compound having one silanol group in a molecule, which is cured with moisture to give an elastomeric material with improved tensile properties and surface characteristics [Abstract];
In addition to the chain transfer agent having the reactive silicone group, other chain transfer agent such as thiol compounds (e.g. 1-butanethiol, 1-hexanethiol, 1-dodecanethiol, etc.), disulfide compounds (e.g. ethyldisulfide, phenyldisulfide, butyldisulfide, etc.), halogenated compounds (e.g. chloroform, carbon tetrachloride, carbon tetrabromide, etc.), amine compounds (e.g. triethylamine, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alkoxysilane compound of the polymer film forming composition, of Kumon, to include thiol compounds (e.g., 1-dodecanethiol), of Kawakubo, in order to better control the degree of polymerization of the reactive silicone group, as taught by Kawakubo [col. 12, lines 1-11].
38/39.    Modified Kumon discloses the wafer cleaning method according to claim 9 and water-repellent protective film-forming liquid chemical according to claim 25,
wherein R3 in the general formula [2] is a perfluoroalkyl group [Table II, “CF3SO3H”], and
wherein the diluent solvent contains, based on 100 mass% of the entire diluent solvent, 80 to 100 mass% [para. 0074-76] of at least one kind selected from the group consisting of diisoamyl ether, decane, dodecane, decalin, 1-dodecanethiol, 1-decanethiol and 1-octanethiol [Kawakubo, col. 12, lines 1-11].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references to Bhanap et al. (US 7915159 B2) and Shibayama et al. (US 20150210829 A1) are cited to show methods and compositions for forming films having alkoxysilane and sulfonic acid [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713